 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10
     SAMUEL SUDORE, an individual,                      NO. 2:21-cv-00330-RSL-JRC
11
                                      Plaintiff,
                                                        STIPULATION AND ORDER OF
12                                                      DISMISSAL
             v.
13
     WILLIAM H. FLIGELTAUB and JANE DOE
14   FLIGELTAUB, husband and wife,

15                                    Defendants.

16

17                                           I.     STIPULATION
18           Pursuant to Civil Rule 41, the parties, by and through their undersigned counsel of
19   record, hereby stipulate and agree that the above-entitled action has been resolved, and all claims
20   should be dismissed with prejudice and without fees and costs to any party. Accordingly, the
21   parties respectfully request that the Court enter an Order dismissing all claims with prejudice and
22   without fees or costs to any party.
23   ///
24   ///
25   ///
26
                                                                        GORDON REES SCULLY
     STIPULATION AND ORDER                                              MANSUKHANI, LLP
     OF DISMISSAL - 1                                                   701 Fifth Avenue, Suite 2100
     Case No. 2:21-cv-00330-RSL-JRC                                     Seattle, WA 98104
                                                                        Telephone: (206) 695-5100
                                                                        Facsimile: (206) 689-2822
 1
             Dated this 19th day of May, 2021.
 2
     OSERAN HAHN, P.S.                              GORDON REES SCULLY
 3                                                  MANSUKHANI, LLP

 4
      s/                                             s/Neal J. Philip
 5   James H. Clark, WSBA #18862                    Neal J. Philip, WSBA # 22350
     Attorneys for Plaintiff                        Attorneys for Defendant William H.
 6   Oseran Hahn, P.S.                              Fligeltaub
     929 108th Ave NE, #1200                        Gordon Rees Scully Mansukhani, LLP
 7   Bellevue, WA 98004                             701 Fifth Avenue, Suite 2100
     Phone: (425) 455-3900                          Seattle, WA 98104
 8   Email: jclark@ohswlaw.com                      Phone: (206) 695-5100
                                                    Email: nphilip@grsm.com
 9

10
                                      II.   ORDER OF DISMISSAL
11

12           THIS MATTER having come before the undersigned upon the stipulation of the parties
13   for dismissal, and the Court being fully advised, now therefore, IT IS HEREBY ORDERED,
14   ADJUDGED AND DECREED that the above action, including all claims brought or that could
15   have been brought, is hereby dismissed with prejudice and without award of costs or attorney’s
16   fees to any party.
17

18           Dated this 21st day of May, 2021.

19

20                                               The Honorable Robert S. Lasnik
                                                 United States District Court Judge
21

22

23

24

25

26
                                                                     GORDON REES SCULLY
     STIPULATION AND ORDER                                           MANSUKHANI, LLP
     OF DISMISSAL - 2                                                701 Fifth Avenue, Suite 2100
     Case No. 2:21-cv-00330-RSL-JRC                                  Seattle, WA 98104
                                                                     Telephone: (206) 695-5100
                                                                     Facsimile: (206) 689-2822
